IN THE SUPREME COURT OF PENNSYLVANIA




IN RE: REASSIGNMENT OF JUDGE                :   No. 327 Common Pleas Judicial
OF THE COURT OF COMMON PLEAS                :   Classification Docket
OF THE FIRST JUDICIAL DISTRICT OF           :
PENNSYLVANIA TO ANOTHER                     :
DIVISION OF SAID COURT                      :


                                      ORDER


PER CURIAM:



             AND NOW, this 31st day of December, 2014, the Petition of Sheila Woods-

Skipper, President Judge of the Court of Common Pleas of the First Judicial District of

Pennsylvania, for the permanent reassignment of The Honorable George W. Overton from

the Trial Division to the Orphans’ Court Division of said Court is hereby granted.